UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7619


MARVIN X. DAMON,

                Plaintiff - Appellant,

          v.

BART   MASTERS,   Warden;   JOHN   BOWLING,    Food       Service
Administrator;    J.   TABOR,    Assistant    Food        Service
Administrator; JOHN BOYD, Food Service Employee,

                Defendants - Appellees.

--------------------------------------

RODERICK AND SOLANGE MACARTHUR JUSTICE CENTER; AMERICAN
CIVIL LIBERTIES UNION; ACLU OF WEST VIRGINIA FOUNDATION,

                Amici Supporting Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:14-cv-26833)


Submitted:   March 31, 2016                   Decided:   April 5, 2016


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin X. Damon, Appellant Pro Se.        Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.   David M. Shapiro, RODERICK AND SOLANGE MACARTHUR
JUSTICE CENTER, Chicago, Illinois; David C. Fathi, AMERICAN
CIVIL LIBERTIES UNION, Washington, D.C.; Jamie Lynn Crofts, ACLU
OF WEST VIRGINIA FOUNDATION, Charleston, West Virginia, for
Amici Supporting Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Marvin     Jerome   Damon   appeals    the   district    court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

and the magistrate judge’s order denying discovery.                   We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 Damon

v. Masters, No. 1:14-cv-26833 (S.D. W. Va. Aug. 25, 2015; Sept.

18, 2015).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      3